
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.24.1


FIRST CONSULTING GROUP, INC.
(ISCG AMENDED AND RESTATED STOCK OPTION PLAN)
INCENTIVE STOCK OPTION GRANT AGREEMENT


Optionee:   «Name1» «Name2»
Number of Option Shares:
 
«Shares»
Exercise Price Per Share:
 
«Price»
Date of Grant:
 
«OptionDate»
Type of Stock Option:
 
ISO
Grant No:
 
«OptionNumber»

        The Board of Directors of Integrated Systems Consulting Group, Inc.,
pursuant to the Integrated Systems Consulting Group, Inc. Amended and Restated
Stock Option Plan (the "Plan") has granted to you, the optionee named above, an
option to purchase shares of First Consulting Group, Inc. (the "Company") common
stock. This option is intended to qualify as an "incentive stock option" within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code").

The details of your option are as follows:

        1.    Grant of Option.    The Option was granted to you on the grant
date above. Your right to purchase Option Shares will terminate on the tenth
anniversary of this date, or on an earlier date as provided in Section 5 below.

        2.    Exercise of Option.    You may purchase all or, from time to time,
part of the Option Shares which you are entitled to purchase under Section 3 at
a purchase price as shown above, the fair market value of a share of Stock (as
determined in accordance with the Plan) on the date the Option was granted to
you. This option may be exercised, to the extent specified above, by delivering
a notice of exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to the Plan.

        3.    Vesting.    Subject to the limitations contained herein, 1/5th of
the shares will vest (become exercisable) on the first anniversary of the date
of original grant, and 1/60th of the shares shall vest on a monthly basis
thereafter until either (i) you cease to provide services to the Company for any
reason, or (ii) this option becomes fully vested.

        4.    Transferability of Options.    The Option may not be transferred
by you (other than by will or the laws of descent and distribution) and may be
exercised during your lifetime only by you.

        5.    Termination of Employment.    If you cease to be employed by the
Company on a full-time basis for any reason other than because of your death or
disability, the Option generally may be exercised only within 90 days after the
termination of your employment and, in such event, the Option generally may be
exercised only to the same extent that you would have been entitled to exercise
the Option on the date of your termination and had not previously done so. If
you cease to be employed by the Company on a full-time basis by reason of death
or disability, the Option generally may be exercised only within one year after
the termination of your employment and only to the same extent that you would
have been entitled to exercise the Option on the date of your termination by
reason of such disability and had not previously done so.

1

--------------------------------------------------------------------------------




        6.    Voluntary.    You hereby acknowledge and agree that participation
in this Plan is voluntary, and that you will be solely responsible for all taxes
to which you may become subject as a consequence of participation in the Plan,
the exercise of an Option or the ownership, sale, transfer, or other disposition
of Option Shares acquired pursuant to the exercise of this Option. Moreover, you
acknowledge that you have had the opportunity to consult with tax and other
advisors concerning your participation in the Plan.

        7.    Adjustments.    If the total number of outstanding shares of Stock
of the Company is changed due to a stock split, stock dividend,
recapitalization, etc., the Board of Directors is authorized, but not required,
to adjust the number of Option Shares or the exercise price for such Option
Shares accordingly. If the Company enters into a merger, asset sale or other
similar transaction, the Board has the option of substituting the consideration
received in the transaction for the Option Shares, accelerating the exercise of
the Option, or taking such other action as it deems to be appropriate.

        8.    Continuation of Employment.    Neither the Plan nor this Option
shall confer upon you any right to continue in the employ of the Company or any
subsidiary, or limit in any respect the right of the Company or any affiliated
entity to terminate your employment at any time.

        9.    Plan Documents.    This Letter Agreement is qualified in its
entirety by reference to the Plan.

        10.    10% or more Shareholders.    If you are a shareholder that owns
10% or more of the Company stock, Sections 1 and 2 differ as follows. Section 1
differs in that your right to purchase Option Shares will terminate on the fifth
anniversary of this date, or on an earlier date as provided in Section 5.
Section 2 differs in that your purchase price must be 110% of the fair market
value.

        11.    Sale of Shares.    The Company is required to report the gain on
your W-2 as compensation if you sell the shares within one year of the date of
exercise or within two years of the date of grant of the option, whichever
period is later. As a result of this reporting requirement, you agree to notify
the Company in writing immediately upon the sale of any stock that you acquire
through the exercise of an incentive stock option. You also agree to identify
the shares which have been sold and include the date of sale, the number of
shares sold, and the price at which the shares were sold.

    FIRST CONSULTING GROUP, INC.
  
 
 
By
       

--------------------------------------------------------------------------------

Stock Plan Administrator

ATTACHMENTS:
ISCG Amended & Restated Stock Option Plan (as amended 1/1/99)

2

--------------------------------------------------------------------------------

        The undersigned:

        (a)  Acknowledges receipt of the foregoing option and the attachments
referenced therein and understands that all rights and liabilities with respect
to this option are set forth in the option and the Plan; and

        (b)  Acknowledges that as of the date of grant of this option, it sets
forth the entire understanding between the undersigned optionee and the Company
and its Affiliates regarding the acquisition of stock in the Company and
supersedes all prior oral and written agreements on that subject with the
exception of the options previously granted and delivered to the undersigned
under stock option plans of the Company. This summary is for informational
purposes only and, if there is any conflict between the following description
and the Plan itself, the terms and conditions of the Plan shall control.

    ACCEPTANCE BY OPTIONEE:
  
 
 


--------------------------------------------------------------------------------

«Name1» «Name2» (signature)
  
 
 
ADDRESS
       

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



QuickLinks


FIRST CONSULTING GROUP, INC. (ISCG AMENDED AND RESTATED STOCK OPTION PLAN)
INCENTIVE STOCK OPTION GRANT AGREEMENT
